Name: Decision of the EEC-Iceland Joint Committee No 6/73 supplementing and amending Protocol No 3 on the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-11-24

 Avis juridique important|21973D1124(04)Decision of the EEC-Iceland Joint Committee No 6/73 supplementing and amending Protocol No 3 on the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 324 , 24/11/1973 P. 0013DECISION OF THE JOINT COMMITTEE No 6/73 supplementing and amending Protocol No 3 on the definition of the concept of 'originating products' and methods of administrative coperationTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972; Having regard to Protocol No 3 on the definition of the concept of 'originating products' and methods of administrative cooperation, (hereafter refered to as 'Protocol No 3'), and in particular Article 28 thereof; Whereas it is necessary to make certain amendments to Article 25(1) of Protocol No 3 in order to prevent the occurence, to the detriment of originating products within the meaning of the Agreement of 22 July 1972, of some alteration of sources of supply which could occur until the date from which customs duties are abolished between the Community as originally constituted and Ireland on the one hand ans Iceland on the other; whereas it is in consequence necessary to amend the text of Article 24, HAS DECIDED: Article 1 The text of Article 25(1) of Protocol No 3 shall be replaced by the following text: '1. The following products may benefit, on import into Iceland or Denmark or the United Kingdom, from the tariff provisions in force in Iceland or in the latter two countries and covered by Articles 3(1) and 4 of the Agreement: (a)products which meet the conditions of this Protocol and for which a movement certificate has been issued indicating that they have acquired the status of originating products and have undergone any additional processing solely in Iceland or in the two countries referred to above or in the other five countries specified in Article 2 of this Protocol; (b)products, other than products of Chapters 50 to 62, which meet the conditions of this Protocol and for which a movement certificate has been issued indicating: (i)that they have been obtained by the processing of goods, which, upon their export from the Community as originally constituted or from Ireland, had already acquired there the status of originating products; (ii)and that the added value acquired in Iceland or in the two countries referred to above or in the otheer five countries specified in Article 2 of this Protocol represents 50 % or more of the value of those products; (c)products of Chapters 50 to 62 listed in Column 2 below which meet the conditions of this Protocol and for which a movement certificate has been issued indicating that they have been obtained by the processing of goods listed in Column 1 below which, upon their export from the Community as originally constituted or from Ireland, had already acquied there the status of originating products. >TABLE> The provisions of this paragraph shall apply only to products which by virtue of the provisions of this Agreement and of the annexed Protocols will benefit from the abolition of customs duties at the conclusion of the period of tariff dismantling laid down for each product. The above provisions shall no longer be applicable once the period of tariff dismantling laid down for each product expires.' Article 2 The text of Article 24(1) of Protocol No 3 shall be replaced by the following text:'1. Movement certificates may, where appropriate, be required to indicate that the products to which they relate have acquired the status of originating products and have undergone any additional processing under the conditions set out in Article 25(1) until the date from which the customs duties applicable to the said products are abolished between the Community as originally constituted and Ireland on the one hand, and Iceland on the other hand.' Done at Brussels, 8 June 1973For the Joint CommitteeThe ChairmanTh. ASGEIRSSONThe SecretariesO. EGILSSONM.C. SAUT